The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is on claims 22-44.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-32, 34, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10294292. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same CDR sequences (SEQ ID#s 121-126) and claims to antibodies, nucleic acid, method of making and method of treating. The variant Fc region mutations are taught in this parent. This application is a CON of the parent and there is no restriction to bar an ODP rejection. 

Claims 22-32, 34, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10519221. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same CDR sequences (SEQ ID#s 145-150), chains SEQ ID#s 62, 67, and claims to antibodies, nucleic acid, method of making and method of treating. The variant Fc region mutations are taught in this parent.
 This application is a CON of the parent and there is no restriction to bar an ODP rejection. 

Claims 22-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11174304. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same CDR sequences (SEQ ID#s 145-150) and claims to antibodies, nucleic acid, method of making and method of treating and include claims modified Fc region to extend serum half-life and the other variant Fc region mutations are taught in this parent. 
 This application is a CON of the parent and there is no restriction to bar an ODP rejection. 

Potential Allowable Subject Matter
The sequences are free of the prior art as the sequences used to make the antibodies are not obvious or anticipated. The ODP rejection is outstanding.
The following is a citation of the closest prior art:
Dreyfus et al. (Science. 2012 Sep 14;337 (6100):13438, from IDS).
Dreyfus et al. teach antibodies with similar functional properties stating that human monoclonal antibodies, CR8033, CR8071 and CR9114, protect mice against lethal challenge from both lineages of influenza B. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL
Examiner
Art Unit 1648


/M. H./
Examiner, Art Unit 1648

                                                                                                                                                                                                      /Shanon A. Foley/Primary Examiner, Art Unit 1648